

116 HR 4061 IH: Blue Collar and Green Collar Jobs Development Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4061IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Rush (for himself, Mr. Hudson, Mr. Butterfield, Mr. Upton, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Energy to establish and carry out a comprehensive, nationwide,
			 energy-related industries jobs program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Blue Collar and Green Collar Jobs Development Act of 2019. 2.Energy workforce development (a)In generalSubject to the availability of appropriations for such purpose, the Secretary shall establish and carry out a comprehensive, nationwide program to improve education and training for jobs in energy-related industries in order to increase the number of skilled workers trained for such jobs.
			(b)Direct assistance
 (1)In generalIn carrying out the program established under subsection (a), the Secretary may provide— (A)financial assistance awards, technical assistance, and other assistance the Secretary determines appropriate, to educational institutions and covered organizations and programs, including those serving unemployed energy workers; and
 (B)internships, fellowships, traineeships, and apprenticeships at the Department of Energy, including at the Department of Energy national laboratories.
 (2)DistributionSubject to subsection (c), the Secretary shall distribute assistance described in paragraph (1) in a manner proportional to the needs of energy-related industries and demand for jobs in energy-related industries, consistent with information developed under subsection (e).
 (c)PriorityIn carrying out the program established under subsection (a), the Secretary shall— (1)prioritize the education and training of individuals from underrepresented communities for jobs in energy-related industries, including in providing internships, fellowships, traineeships, apprenticeships, and employment at the Department of Energy, including at the Department of Energy national laboratories; and
 (2)in providing research grants and technical assistance to educational institutions, give priority to minority-serving institutions.
 (d)Collaboration and outreachIn carrying out the program established under subsection (a), the Secretary shall— (1)collaborate with—
 (A)to the maximum extent possible, State workforce development boards, to maximize program efficiency; (B)educational institutions and covered organizations and programs;
 (C)energy-related industries and covered organizations and programs to increase the opportunities for, and enrollment of, students and other candidates, including students of minority-serving institutions and unemployed energy workers, to participate in industry internships, fellowships, traineeships, and apprenticeships; and
 (D)Federal-State Regional Commissions, including the Appalachia Regional Commission, the Delta Regional Authority, the Denali Commission, the Northern Border Regional Commission, the Northern Great Plains Regional Commission, and the Southeast Crescent Regional Commission; and
 (2)conduct outreach activities to— (A)encourage individuals from underrepresented communities and unemployed energy workers to enter into the STEM fields; and
 (B)encourage and foster collaboration, mentorships, and partnerships among energy-related industries, and covered organizations and programs, that provide effective training programs for jobs in energy-related industries and educational institutions that seek to establish these types of programs in order to share best practices and approaches that best suit local, State, and national needs.
					(e)Clearinghouse
 (1)EstablishmentIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Commissioner of the Bureau of Labor Statistics, the Secretary of Commerce, the Director of the Bureau of the Census, and energy-related industries, shall establish a clearinghouse to—
 (A)develop, maintain, and update information and other resources, by State and by region, on— (i)training programs for jobs in energy-related industries; and
 (ii)the current and future workforce needs of energy-related industries, and job opportunities in such energy-related industries, including identification of jobs in energy-related industries for which there is the greatest demand; and
 (B)act as a resource for educational institutions and covered organizations and programs that would like to develop and implement training programs for such jobs.
 (2)ReportThe Secretary shall annually publish a report on the information and other resources developed, maintained, and updated on the clearinghouse established under paragraph (1).
				(f)Guidelines To develop skills for an energy industry workforce
 (1)In generalIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the National Science Foundation, shall develop voluntary guidelines or best practices for educational institutions to help provide students with the skills necessary for jobs in energy-related industries, including jobs in—
 (A)the energy efficiency industry, including jobs in energy efficiency (including architecture, design, and construction of new energy efficient buildings), conservation, weatherization, retrofitting, inspecting, auditing, and software development;
 (B)the renewable energy industry, including jobs in the development, engineering, manufacturing, and production of energy from renewable energy sources (such as solar, hydropower, wind, and geothermal energy);
 (C)the community energy resiliency industry, including jobs in the installation of rooftop solar, in battery storage, and in microgrid technologies;
 (D)the fuel cell and hydrogen energy industry; (E)the advanced automotive technology industry, including jobs relating to electric vehicle batteries, connectivity and automation, and advanced combustion engines;
 (F)the manufacturing industry, including jobs as operations technicians, in operations and design in additive manufacturing, 3-D printing, and advanced composites and advanced aluminum and other metal alloys, and in industrial energy efficiency management systems, including power electronics, and other innovative technologies;
 (G)the chemical manufacturing industry, including jobs in construction (such as welders, pipefitters, and tool and die makers), as instrument and electrical technicians, machinists, chemical process operators, engineers, quality and safety professionals, and reliability engineers;
 (H)the utility industry, including jobs in smart grid technology, cybersecurity management, and the generation, transmission, and distribution of electricity and natural gas, such as electricians and utility dispatchers, technicians, operators, lineworkers, engineers, scientists, and information technology specialists;
 (I)the alternative fuels industry, including jobs in biofuel and bioproducts development and production;
 (J)the pipeline industry, including jobs in pipeline construction and maintenance and jobs as engineers and technical advisors;
 (K)the nuclear energy industry, including jobs as scientists, engineers, technicians, mathematicians, and security personnel;
 (L)the oil and gas industry, including jobs as scientists, engineers, technicians, mathematicians, petrochemical engineers, and geologists; and
 (M)the coal industry, including jobs as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, and mining equipment vendors.
 (2)InputThe Secretary shall solicit input from energy-related industries in developing guidelines or best practices under paragraph (1).
 (3)Energy efficiency and conservation initiativesThe guidelines or best practices developed under paragraph (1) shall include grade-specific guidelines for elementary schools and secondary schools for teaching energy efficiency technology, architecture, design, and construction of new energy-efficient buildings and building energy retrofits, manufacturing efficiency technology, community energy resiliency, and conservation initiatives.
 (4)STEM educationThe guidelines or best practices developed under paragraph (1) shall promote STEM education in educational institutions as it relates to job opportunities in energy-related industries listed under such paragraph.
 (5)ProhibitionNothing in this subsection shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to require or coerce a State, local educational agency, or educational institution to adopt or carry out the guidelines or best practices developed under paragraph (1).
 (g)ConsolidationTo the extent practicable, the Secretary shall, to avoid duplication of efforts, carry out the Equity in Energy Initiative of the Department of Energy, the Minority Educational Institution Student Partnership Program of the Department of Energy, and any other program of the Department of Energy that the Secretary determines appropriate, through the program established under subsection (a).
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2020 through 2024.
			3.Energy workforce grant program
			(a)Program
 (1)EstablishmentSubject to the availability of appropriations for such purpose, the Secretary shall establish and carry out a program to provide grants to eligible entities to pay the eligible wages of, or eligible stipends for, individuals during the time period that such individuals are receiving training to work for an eligible business.
 (2)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with eligible businesses, shall establish guidelines that identify—
 (A)criteria for wages and stipends to meet to be eligible for purposes of the program established pursuant to paragraph (1); and
 (B)training that is eligible for purposes of the program established pursuant to paragraph (1). (b)EligibilityFor purposes of this section:
 (1)Eligible businessThe term eligible business means a business that provides services related to— (A)renewable electric energy generation, including solar, wind, geothermal, hydropower, and other renewable electric energy generation technologies;
 (B)energy efficiency, including energy-efficient lighting, heating, ventilation, and air conditioning, air source heat pumps, advanced building materials, insulation and air sealing, and other high-efficiency products and services, including auditing and inspection, architecture, design, and construction of new energy efficient buildings and building energy retrofits;
 (C)grid modernization or energy storage, including smart grid, microgrid and other distributed energy solutions, demand response management, and home energy management technology;
 (D)advanced fossil energy technology, including— (i)advanced resource development;
 (ii)carbon capture, storage, and use; (iii)low-carbon power systems;
 (iv)efficiency improvements that substantially reduce emissions; and (v)direct air capture;
 (E)nuclear energy, including research, development, demonstration, and commercial application relating to nuclear energy;
 (F)cybersecurity for the energy sector, including infrastructure, emergency planning, coordination, response, and restoration;
 (G)alternative fuels, including biofuel and bioproduct development and production; (H)advanced automotive technology, including electric vehicle batteries, connectivity and automation, and advanced combustion engines; or
 (I)fuel cell and hybrid fuel cell generation. (2)Eligible entityThe term eligible entity means—
 (A)an eligible business; or (B)a labor organization, nonprofit organization, or qualified youth or conservation corps, that provides training to individuals to work for an eligible business, or works on behalf of any such eligible business.
 (3)Eligible stipendThe term eligible stipend means a stipend that meets the criteria identified pursuant to the guidelines established under subsection (a)(2).
 (4)Eligible wagesThe term eligible wages means wages that meet the criteria identified pursuant to the guidelines established under subsection (a)(2).
				(c)Use of grants
 (1)Eligible wagesAn eligible business with— (A)20 or fewer employees may use a grant provided under the program established under subsection (a) to pay up to—
 (i)45 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by the eligible business; and
 (ii)90 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by an entity other than the eligible business;
 (B)21 to 99 employees may use a grant provided under the program established under subsection (a) to pay up to—
 (i)37.5 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by the eligible business; and
 (ii)75 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by an entity other than the eligible business; and
 (C)100 employees or more may use a grant provided under the program established under subsection (a) to pay up to—
 (i)25 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by the eligible business; and
 (ii)50 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by an entity other than the eligible business.
 (2)StipendAn eligible entity may use a grant provided under the program established under subsection (a) to pay up to 100 percent of an eligible stipend for an individual for the duration of the applicable training for such individual.
 (d)Priority for targeted communitiesIn providing grants under the program established under subsection (a), the Secretary shall give priority to an eligible entity that—
 (1)recruits or trains individuals who are— (A)from the community that the eligible entity serves; and
					(B)
 (i)from underrepresented communities; or (ii)unemployed energy workers; and
 (2)will provide individuals receiving training with the opportunity to obtain or retain employment at an eligible business.
 (e)LimitAn eligible entity may not receive more than $100,000 under the program established under subsection (a) per fiscal year.
 (f)ReportThe Secretary shall submit to Congress, annually for each year the program established under subsection (a) is carried out, a report on such program, including—
 (1)an assessment of such program for the previous year, including the number of jobs filled by individuals trained pursuant to such program; and
 (2)recommendations on how to improve such program. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2020 through 2024.
 4.DefinitionsIn this Act: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Covered organizations and programsThe term covered organizations and programs means local workforce development boards, State workforce development boards, nonprofit organizations, qualified youth or conservation corps, labor organizations, pre-apprenticeship programs, and apprenticeship programs.
 (3)Educational institutionThe term educational institution means an elementary school, secondary school, or institution of higher education. (4)Elementary school and secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Energy-related industryThe term energy-related industry includes the energy efficiency industry, renewable energy industry, community energy resiliency industry, fuel cell and hydrogen energy industry, advanced automotive technology industry, chemical manufacturing industry, electric utility industry, gas utility industry, alternative fuels industry, pipeline industry, nuclear energy industry, oil and gas industry, and coal industry.
 (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that such term does not include institutions described in subparagraph (A) or (C) of subsection (a)(1) of such section 102.
 (7)Jobs in energy-related industriesThe term jobs in energy-related industries includes manufacturing, engineering, construction, and retrofitting jobs in energy-related industries.
 (8)Labor organizationThe term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (9)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (10)Minority-serving institutionThe term minority-serving institution means an institution of higher education that is of one of the following: (A)A Hispanic-serving institution (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))).
 (B)A Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).
 (C)An Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).
 (D)A Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).
 (E)A Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b))).
 (F)A Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))).
 (G)An Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).
 (H)A part B institution (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)).
 (11)Pre-apprenticeship programThe term pre-apprenticeship program— (A)means a program or set of strategies that is designed to prepare individuals to enter and succeed in an apprenticeship program; and
 (B)includes training and training curriculum aligned with apprenticeship and industry standards to teach participants necessary industry-related skills and competencies.
 (12)Qualified youth or conservation corpsThe term qualified youth or conservation corps has the meaning given such term in section 203(11) of the Public Lands Corps Act of 1993 (16 U.S.C. 1722(11)).
 (13)SecretaryThe term Secretary means the Secretary of Energy. (14)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (15)STEMThe term STEM means science, technology, engineering, and mathematics. (16)Underrepresented communitiesThe term underrepresented communities includes religious and ethnic minorities, women, veterans, individuals with disabilities, individuals who are socioeconomically disadvantaged, individuals who are or were foster children, and formerly incarcerated individuals.
			